                     Case 3:18-cv-07444-JCS Document 88 Filed 05/29/20 Page 1 of 5




 1 BARBARA J. PARKER (Bar No. 69722)
    bparker@oaklandcityattorney.org
 2 MARIA BEE (Bar No. 167716)
    mbee@oaklandcityattorney.org
 3
   ERIN BERNSTEIN (Bar No. 231539)
 4  ebernstein@oaklandcityattorney.org
   OAKLAND CITY ATTORNEY                              JAMES W. QUINN (pro hac vice)
 5 One Frank Ogawa Plaza, 6th Floor                     jquinn@bafirm.com
   Oakland, California 94612                          DAVID BERG (pro hac vice)
 6 Telephone: (510) 238-3601                            dberg@bafirm.com
 7 Facsimile: (510) 238-6500                          MICHAEL M. FAY (pro hac vice)
                                                        mfay@bafirm.com
 8 CLIFFORD H. PEARSON (Bar No. 108523)               JENNY H. KIM (pro hac vice)
    cpearson@pswlaw.com                                 jkim@bafirm.com
 9 DANIEL L. WARSHAW (Bar No. 185365)                 CHRIS L. SPRENGLE (pro hac vice)
    dwarshaw@pswlaw.com                                 csprengle@bafirm.com
10 MICHAEL H. PEARSON (Bar No. 277857)                BRONWYN M. JAMES (pro hac vice)
11   mpearson@pswlaw.com                                bjames@bafirm.com
   MATTHEW A. PEARSON (Bar No. 291484)                EMILY BURGESS (pro hac vice)
12   mapearson@pswlaw.com                               eburgess@bafirm.com
   PEARSON, SIMON & WARSHAW, LLP                      BERG & ANDROPHY
13 15165 Ventura Boulevard, Suite 400                 120 West 45th Street, 38th Floor
   Sherman Oaks, California 91403                     New York, New York 10036
14 Telephone: (818) 788-8300                          Telephone: (646) 766-0073
15 Facsimile: (818) 788-8104                          Facsimile: (646) 219-1977

16 [Additional Counsel Listed on Signature Page]

17 Attorneys for Plaintiff City of Oakland

18                                    UNITED STATES DISTRICT COURT

19                    NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

20 CITY OF OAKLAND,                                   CASE NO. 3:18-cv-07444-JCS

21                       Plaintiff,                   PLAINTIFF CITY OF OAKLAND’S
                                                      NOTICE OF APPEAL TO THE UNITED
22              v.                                    STATES COURT OF APPEALS FOR THE
                                                      NINTH CIRCUIT
23 THE OAKLAND RAIDERS, A CALIFORNIA
   LIMITED PARTNERSHIP; ARIZONA
24 CARDINALS FOOTBALL CLUB LLC;
   ATLANTA FALCONS FOOTBALL CLUB,
25 LLC; BALTIMORE RAVENS LIMITED
   PARTNERSHIP; BUFFALO BILLS, LLC;
26 PANTHERS FOOTBALL, LLC; THE
   CHICAGO BEARS FOOTBALL CLUB, INC.;
27 CINCINNATI BENGALS, INC.;
   CLEVELAND BROWNS FOOTBALL
28
     932109.3                                                             Case No. 3:18-cv-07444-JCS
       PLAINTIFF CITY OF OAKLAND’S NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR
                                          THE NINTH CIRCUIT
                Case 3:18-cv-07444-JCS Document 88 Filed 05/29/20 Page 2 of 5



   COMPANY LLC; DALLAS COWBOYS
 1 FOOTBALL CLUB, LTD.; PDB SPORTS,
   LTD.; THE DETROIT LIONS, INC.; GREEN
 2 BAY PACKERS, INC.; HOUSTON NFL
   HOLDINGS, LP; INDIANAPOLIS COLTS,
 3 INC.; JACKSONVILLE JAGUARS, LLC;
   KANSAS CITY CHIEFS FOOTBALL CLUB,
 4 INC.; CHARGERS FOOTBALL COMPANY,
   LLC; THE RAMS FOOTBALL COMPANY,
 5 LLC; MIAMI DOLPHINS, LTD.;
   MINNESOTA VIKINGS FOOTBALL, LLC;
 6 NEW ENGLAND PATRIOTS LLC; NEW
   ORLEANS LOUISIANA SAINTS, LLC; NEW
 7 YORK FOOTBALL GIANTS, INC.; NEW
   YORK JETS LLC; PHILADELPHIA EAGLES,
 8 LLC; PITTSBURGH STEELERS LLC;
   FORTY NINERS FOOTBALL COMPANY
 9 LLC; FOOTBALL NORTHWEST LLC;
   BUCCANEERS TEAM LLC; TENNESSEE
10 FOOTBALL, INC; PRO-FOOTBALL, INC.;
   and THE NATIONAL FOOTBALL LEAGUE,
11
               Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     932109.3                                     1                       Case No. 3:18-cv-07444-JCS
       PLAINTIFF CITY OF OAKLAND’S NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR
                                          THE NINTH CIRCUIT
                  Case 3:18-cv-07444-JCS Document 88 Filed 05/29/20 Page 3 of 5




 1              TO EACH PARTY AND THEIR ATTORNEYS OF RECORD:

 2              PLEASE TAKE NOTICE THAT Plaintiff City of Oakland hereby appeals to the United States

 3 Court of Appeals for the Ninth Circuit the District Court’s Final Judgment dismissing this case, entered on

 4 April 30, 2020 (Document No. 87, attached hereto as Exhibit “A”), and the District Court’s Order

 5 dismissing this case with prejudice on April 30, 2020 (Document No. 86, attached hereto as Exhibit “B”).

 6 This is an appeal of the federal antitrust claims and not an appeal with respect to any claims over which

 7 the District Court declined jurisdiction, including but not limited to any state law claims that Plaintiff may

 8 pursue in a separate state court action.

 9 ///

10 / / /

11 / / /

12 / / /

13 / / /

14 / / /

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
     932109.3                                      1                        Case No. 3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR THE
                                             NINTH CIRCUIT
                Case 3:18-cv-07444-JCS Document 88 Filed 05/29/20 Page 4 of 5




     DATED: May 29, 2019
 1

 2
     By:               /s/ Maria Bee               By:          /s/ James W. Quinn
 3                     MARIA BEE                                JAMES W. QUINN
 4
     BARBARA J. PARKER (Bar No. 69722)             JAMES W. QUINN (pro hac vice)
 5    bparker@oaklandcityattorney.org                jquinn@bafirm.com
     MARIA BEE (Bar No. 167716)                    DAVID BERG (pro hac vice)
 6    mbee@oaklandcityattorney.org                   dberg@bafirm.com
     ERIN BERNSTEIN (Bar No. 231539)               MICHAEL M. FAY (pro hac vice)
 7    ebernstein@oaklandcityattorney.org             mfay@bafirm.com
 8   OAKLAND CITY ATTORNEY                         JENNY H. KIM (pro hac vice)
     One Frank Ogawa Plaza, 6th Floor                jkim@bafirm.com
 9   Oakland, California 94612                     CHRIS L. SPRENGLE (pro hac vice)
     Telephone: (510) 238-3601                       csprengle@bafirm.com
10   Facsimile: (510) 238-6500                     BRONWYN M. JAMES (pro hac vice)
                                                     bjames@bafirm.com
11                                                 EMILY BURGESS (pro hac vice)
12                                                   eburgess@bafirm.com
                                                   BERG & ANDROPHY
13                                                 120 West 45th Street, 38th Floor
                                                   New York, New York 10036
14                                                 Telephone: (646) 766-0073
                                                   Facsimile: (646) 219-1977
15
     By:          /s/ Bruce L. Simon
16               BRUCE L. SIMON

17 CLIFFORD H. PEARSON (Bar No. 108523)            BRUCE L. SIMON (Bar No. 96241)
    cpearson@pswlaw.com                              bsimon@pswlaw.com
18 DANIEL L. WARSHAW (Bar No. 185365)              BENJAMIN E. SHIFTAN (Bar No. 265767)
    dwarshaw@pswlaw.com                              bshiftan@pswlaw.com
19
   THOMAS J. NOLAN (Bar No. 66992)                 PEARSON, SIMON & WARSHAW, LLP
20  tnolan@pswlaw.com                              350 Sansome Street, Suite 680
   MICHAEL H. PEARSON (Bar No. 277857)             San Francisco, California 94104
21   mpearson@pswlaw.com                           Telephone: (415) 433-9000
   MATTHEW A. PEARSON (Bar No. 291484)             Facsimile: (415) 433-9008
22   mapearson@pswlaw.com
   PEARSON, SIMON & WARSHAW, LLP
23
   15165 Ventura Boulevard, Suite 400
24 Sherman Oaks, California 91403
   Telephone: (818) 788-8300
25 Facsimile: (818) 788-8104

26
     Attorneys for Plaintiff City of Oakland
27

28
     932109.3                                      2                        Case No. 3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR THE
                                             NINTH CIRCUIT
                  Case 3:18-cv-07444-JCS Document 88 Filed 05/29/20 Page 5 of 5




 1                                         CERTIFICATE OF SERVICE

 2              The undersigned hereby certifies that a true and correct copy of the forgoing PLAINTIFF CITY

 3 OF OAKLAND’S NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR

 4 THE NINTH CIRCUIT has been filed electronically with the U.S. District Court, Northern District of

 5 California this 29th day of May 2020. Notice of this filing will be sent to all parties of record by operation

 6 of the Court’s CM/ECF electronic filing system.

 7                                             By: /s/ Bruce L. Simon

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     932109.3                                      1                        Case No. 3:18-cv-07444-JCS
      PLAINTIFF CITY OF OAKLAND’S NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR THE
                                             NINTH CIRCUIT
